Citation Nr: 1453616	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-24 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.

2.  Entitlement to an evaluation in excess of 10 percent for healed fracture of the right carpal navicular, status post open reduction with bone graft.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to May 1993.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  In March 2012, a hearing was held before a Decision Review Officer (DRO) at the RO.  In December 2013, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are in the claims file.

The Veteran had also filed a notice of disagreement with the denial of increased ratings for bilateral shin splints and scar, left iliac crest from bone graft.  A statement of the case (SOC) was issued in June 2012.  The record does not reflect that the Veteran perfected his appeal in the matters by submitting a substantive appeal.  Accordingly, the matters of increased ratings for bilateral shin splints and scar, left iliac crest from bone graft, are not before the Board.  

Service connection for a left shoulder disability was denied by a previous unappealed rating decision.  The question of whether new and material evidence has been received to reopen this claim must be addressed by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matter on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claim accordingly.

The matter of service connection for a left shoulder disability on de novo review is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 1994 rating decision denied the Veteran service connection for a left shoulder injury, based essentially on a finding that no chronic condition was shown.  

2.  Evidence received since the June 1994 rating decision includes X-ray findings of left shoulder degenerative arthritic changes and tendinopathy; relates to an unestablished fact necessary to substantiate the claim of service connection for a left shoulder disability; and raises a reasonable possibility of substantiating the claim.

3.  The 10 percent rating assigned for the Veteran's healed fracture of the right carpal navicular, status post open reduction with bone graft, is the maximum schedular rating afforded for limitation of wrist motion; ankylosis of the wrist is not shown or alleged.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for a left shoulder disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  A rating in excess of 10 percent for the Veteran's healed fracture of the right carpal navicular, status post open reduction with bone graft, is not warranted at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4,59, 4.71a, Diagnostic Code (Code) 5215 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the petitions to reopen and the increased rating claim addressed herein.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.  

Inasmuch as this decision reopens the matter of service connection for a left shoulder disability, there is no reason to discuss whether there was a notice defect as to this matter, as any notice omission is harmless.  

The Veteran received appropriate notice with respect to his claim for an increased rating for his right wrist disability by letters in December 2007 and January 2012 and the claim was readjudicated in a June 2012 statement of the case.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As to VA's duty to assist, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  No outstanding evidence has been identified that has not otherwise been obtained.  The Veteran was afforded VA examinations in May 2008, May 2012 and January 2013.  The Board finds that these examinations are adequate as to his increased rating claim, as each of the examination reports considered his medical history, including his lay statements; described his disability in sufficient detail; and fully described the functional effects caused by his disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the adjudication of this claims.  See 38 C.F.R. § 3.159.

Legal Criteria, Factual Background, and Analysis

Initially, it is noted that the Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Claims to Reopen

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a June 1994 rating decision, the RO denied the Veteran's service connection claim for left shoulder injury, finding that there was no evidence of a chronic disability.  He did not appeal that decision or submit further pertinent evidence in the following year, and the June 1994 rating decision is final.  38 U.S.C.A. § 7105.

Evidence considered at the time of the June 1994 rating decision consisted of service treatment records, which showed treatment for a left shoulder injury and complaints of left shoulder pain, and a December 1993 report of VA examination, which noted the Veteran's complaints of occasional left shoulder pain on general medical evaluation but provided no findings or diagnosis on general medical or joints evaluation.

Since the June 1994 rating decision, VA and private treatment records show findings of left shoulder degenerative arthritic changes and tendinopathy.  The Veteran has also stated that his condition began in service and has continued since then. 

The Board finds this evidence "new" in that it had not been previously submitted.  Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The June 1994 denial was based on the finding that there was no evidence of a chronic disability.  The VA and private treatment records reveal current diagnoses of left shoulder degenerative arthritic changes and tendinopathy.  Furthermore, the Veteran's lay statements indicate that he has experienced symptoms since service, thereby establishing that his condition may be associated with his active service.  Therefore, the Veteran's claim will be reopened.  De novo consideration of the claims is addressed in the remand below.

Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  In reviewing the evidence, the Board has determined that a uniform rating is appropriate for this case. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's healed fracture of the right carpal navicular, status post open reduction with bone graft, has been rated based on associated limitation of function/wrist motion.  When dorsiflexion of a wrist is limited to less than 15 degrees or palmar flexion is limited to in line with the forearm, a (maximum) 10 percent rating is to be assigned.  38 C.F.R. § 4.71a, Code 5215.  A higher rating requires ankylosis of the wrist (here not shown).  38 C.F.R. § 4.71a, Code 5214.  Normal wrist range of motion is 80 degrees of palmar flexion, 70 degrees of dorsiflexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation.  38 C.F.R. § 4.71a, Plate I.

May 2008, May 2012 and January 2013 VA examinations show right (dominant) wrist dorsiflexion and palmar to 70 degrees with no ankylosis.  The May 2012 and January 2013 examinations noted no objective evidence of painful motion and no additional functional loss after repetitive use testing.  

The Veteran is already in receipt of the maximum 10 percent evaluation allowable under Code 5215 for limitation of motion of the right wrist.  A higher rating is available under 38 C.F.R. § 4.71a, Code 5214; however, that provision requires the presence of ankyloses.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH at 68 (4th ed. 1987)).  Although the Veteran has reported that his wrist occasionally "locks up," ankylosis of the wrist is not shown, even with consideration of all factors potentially applicable, such as flare-ups, pain, use, etc.  Accordingly, a rating in excess of 10 percent is not warranted under Code 5214.

The Veteran reports right wrist pain and functional limitations to include a locking sensation (he testified that it can lock up from 6 to 48 hours).  The Board accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca.  He is competent to report such symptoms and limitations, and the Board finds his reports of symptomatology to be credible.  Neither the lay nor medical evidence, however, reflects the functional equivalent of symptoms required for a higher evaluation, i.e. favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist.  Although the Veteran reports wrist pain, such is considered in the current evaluation.  See 38 C.F.R. § 4.59.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that no more than a 10 percent rating is warranted.

The Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, including Code 5010.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The May 2012 and January 2013 VA examinations show a diagnosis of right wrist post traumatic arthritis.  Arthritis due to trauma is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Thus, the 10 percent rating under Code 5215 remains appropriate. 

The Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the right wrist disability.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  

The discussion above reflects that the symptoms of the Veteran's right wrist disability is primarily manifested by pain and limitation of motion, are contemplated by the applicable rating criteria.  The applicable diagnostic codes used to rate the wrist disability provide for ratings based on limitation of motion.  See Diagnostic Codes 5214, 5215.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the evidence of record does not show or suggest, and the Veteran has not alleged, that he is unemployable due to his healed fracture of the right carpal navicular, status post open reduction with bone graft.  Review of the record, including his May 2012 VA examination report and December 2013 hearing testimony, shows that he is employed as a police officer.  Hence, the matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER


New and material evidence having been received, the claim of service connection for a left shoulder disability is reopened; to this extent, the appeal is granted.

A rating in excess of 10 percent for healed fracture of the right carpal navicular, status post open reduction with bone graft, is denied.


REMAND

Further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his now reopened claim of service connection for a left shoulder disability.  See 38 C.F.R. § 3.159.

A May 2012 VA examination report includes the opinion that the Veteran's left shoulder disability is less likely as not caused by or the result of military service.  The examiner noted that the Veteran was treated for shoulder strain in service and his first documented post service complaint was in July 2009, 16 years after service.  The examiner concluded that there is no evidence of a chronic ongoing condition associated with his military service and attributed the Veteran's mild degenerative joint disease and mild impingement to age acquired changes.  The Veteran claims that he has experienced left shoulder symptoms (which he is competent to report) since service.  Because the May 2012 opinion does not address the Veteran's competent allegations of ongoing left shoulder complaints since service, it is inadequate and an addendum medical opinion should be obtained.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the May 2012 VA examination, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner. 

After reviewing the record (and an examination, if required), the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's left shoulder disability is related to his military service.  The examiner is to specifically consider and address the Veteran's assertions regarding his in-service left shoulder symptoms and postservice continuity of such symptoms.

A complete rationale for all opinions expressed must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, readjudicate the issue on appeal, addressing all evidence received since the June 2012 statement of the case.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


